UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERIC ROGERS,

                            Plaintiff,
                                                                 1:19-cv-9698-MKV
                     -against-
                                                                     ORDER OF
 NATURA BRASIL INC. and 240                                          DISMISSAL
 ELIZABETH ST. LLC,
                                                                  USDC SDNY
                            Defendants.                           DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
MARY KAY VYSKOCIL, United States District Judge:                  DATE FILED: 2/27/2020
        The Mediator having reported to this Court that this case has been settled on all issues,

it is hereby

        ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to

restore the action is made by March 28, 2020. If no such application is made by that date,

today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc.,

356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: February 27, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
